Same Case — On a re-hearing.
Bullard, J.
A re-hearing was allowed in this case upon the single question, whether the grant to Guardiola, which, was subsequent to the 1st of October, 1800, the date of the treaty of San Ildefonso, was protected by the proviso to the 14th section of the act of Congress of 1804, entitled ‘ an act erecting Louisiana into *356two territories, and providing for the temporary government thereof,’
That section declares, ‘ that all grants for lands within the terri, tories ceded by the french republic to the United States by the treaty of the 30th of April, in the year 1803, the titles whereof were at the date of the treaty of San Ildefonso in the crown, government, or nation of Spain, and every act and proceeding subsequent thereto, of whatsoever nature, towards the obtaining of any grant, title, or claim to such lands, and under whatsoever authority transacted or pretended, be, and the same are hereby declared to be and to have been from the beginning, null, void, and of no effect in law or equity: Provided nevertheless, that anything in this section contained shall not be construed to make null and void any bona fide grant, made agreeably to the laws, usages, and customs of the Spanish government to an actual settler on the lands so granted for himself, and for his wife and family ; or to make null and void any bona fide act or proceeding done by an actual settler agreeably to the laws, usages, and customs of the Spanish government, to obtain a grant for lands actually settled on by the person or persons claiming title thereto, if such settlement, in either case, was actually made prior to the 20th day of December, 1803,’ &c.
The proviso above recited contemplates two classes of titles: First, those granted according to the ordinances and usages of the Spanish government, upon the usual condition of settlement upon the lands so granted, to heads of families, provided such condition was complied with before the cession to the United States ; and secondly, such as were applied for after the settlement was made, commonly called permissions to settle with a Requdta. In both cases we are to look, in our opinion, to the laws and usages of the Spanish government for the definition of an actual settler, rather than to subsequent acts of Congress which provide for pre-emptions in favor of such persons as shall have settled upon, inhabited, and cultivated a part of the public domain. This proviso recognizes the authority of Spain to make certain grants after the date of the treaty of San Ildefonso, and therefore it cannot be said, that Congress has treated this as exclusively a political question, and absolutely decided, that the sovereignty was changed at that period. The only doubt is, *357whether Guardiola can. be classed in either of the categories expressed in the act of Congress. He exhibits a title in form to a small tract of land, which was appertinent to another tract already owned and possessed by him. The Intendant' of the province, in the preamble to his patent, states him to be a resident of the city, and owner of a piece of land on the bayou road, where he has his dwelling, which property is deficient in depth to graze his cattle upon. It is for these reasons, that a small additional grant is made to him. This was done in conformity wiih the existing ordinances relative to the distribution of the public domain. Guardiola was certainly regarded by the intendant as actually settled on the land, to which his new grant was but an appendage ; and although the expression, used in the opinion of the court first pronounced, that the grant was inhabited and improved, was perhaps not strictly accurate, especially with reference to subsequent acts of Congress defining rights of pre-emption, yet substantially we consider the grant to Guardiola as embraced in the proviso which protects actual settlers before the cession to the United States ; and we cannot suppose Congress intended by the act in question, or by any subsequent legislation, to declare null and void those small grants, made bona fide, according to the usages of the Spanish government, to inhabitants of the province, to meet the wants of a growing population.
The re-hearing being confined to this question, we have not thought it our duty to follow the counsel for the defendant in his argument upon other questions connected with this cause, nor to examine how far, upon other points, our view of the case differ from that of the highest tribunal in the Union. Looking upon Guar-diola’s grant as one made in good faith, according to the usages and ordinances of the Spanish government, and as having become private property, according to those laws and usages, and according to the treaties between France and Spain, and the law of nations, we consider it protected not merely by the proviso to the act of Congress first recited, but by the treaty of cession.
It is therefore considered that the judgment first pronounced, remain undisturbed.